Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about August 3, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and imposed a term of probation. That disposition, which provided a full year of supervision, was the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Appellant committed a violent act that injured another boy. Since appellant entered an admission, there was no fact-finding hearing. However, the court was under no obligation to credit the version of the incident that appellant gave a probation interviewer, which was very different from the account given in the victim’s supporting deposition. Appellant also had a pattern of school and behavioral problems.
We have considered and rejected appellant’s remaining claims. Concur — Saxe, J.P., Acosta, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.